DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,146,856 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-10, 12, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remark’s mailed 02/01/2022. Additionally, Krum, Lee, and Rivera teach that it was known in the art to providing a time-based graph illustrating a viewer’s reaction over the course of a media program that can be displayed in real-time while viewing a media program. However, the prior art fails to teach or suggest “A computer-implemented method of determining user attentiveness during media content consumption, the method comprising: obtaining, at a collection server, response data from a client device, wherein the response data is collected for a user consuming media content on the client device, and wherein the response data comprises a data stream representative of variation over time of the user's behaviour whilst consuming the media content; associating, at the collection server, the data stream with the media content; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 Marci et al. (US Pub. 2013/0046577) discloses a method and system for determining audience response to a sensory stimulus.
	el Kaliouby et al. (US Pub. 2013/0151333) discloses affect based evaluation of advertisement effectiveness.

	Bist et al. (US Pub. 2017/0251262) discloses a system for segment relevance detection for digital content using multimodal correlations.
	Burger et al. (US Pub. 2015/0296239) discloses selection of advertisement via viewer feedback. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 26, 2022